                                                                            IP     1      L     E


STEVEN OWENS,
                          IN THE IJNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division                     F      jm22 2020

                                                                              CLERK, U.S. DISTRICTCOURT
                                                                                      RICHMOND. VA

        Plaintiff,

V.                                                     Civil Action No.          3:18CV433

LT. MOORE, ^          al.,

        Defendants.


                                     MEMORANDUM OPINION


        Steven Owens, a Virginia inmate proceeding pro se, filed this

42     U.S.C.    §    1983        action.      This    action      proceeds      on    Owens's

PARTICULARIZED COMPLAINT.                   ("Complaint," ECF No. 16.)           The matter

is before the Court Owens failure to serve the John Doe Defendants,

       Under Federal Rule of Civil Procedure 4(m),                       Owens had 90 days

to serve the defendants.^                   Here, that period commenced on June 7.,

2019.        (ECF No.      28.)      On that date,     the Court attempted to serve

the defendants pursuant to an informal service agreement with the

Attorney General's Office for the Commonwealth of Virginia.                                    On



        1 Rule 4(m) provides, in pertinent part:

                If a defendant is not served within 90 days after
        the complaint is filed, the court-on motion or on its
        own after notice to the plaintiff—must dismiss the
        action without prejudice against that defendant or order
        that service be made within a specified time.      But if
        the plaintiff shows good cause for the failure, the court
        must extend          the     time    for   service   for    an    appropriate
        period.

Fed.    R.   Civ.    P.    4 (m) .
